DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office correspondence is in response to the application filed on 11/03/2021. 
3.	 Claims 1 - 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of Patent No: US 11,172,029 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
of the following reason. Claims 1, 10  and 16 of Patent No: US 11,172,029 B2 teaches all the limitations of claims 1 and 8 of the current limitation, except for the limitation “providing, by the client device responsive to the determination, a second user interface to enable selection of the content from the another application; and identifying, by the client device via the second user interface, a selection of the content of the another application”. However, it would been obvious to implement the current subject matter so network resources such as web applications can be access. Due to differences between the client devices and the manner in which network resources can be accessed.

Instant application
Patent No: US 11,172,029 B2
1. A method comprising: 
















determining, by the client device, a point in a first user interface of an application in which content from another application is useable as input; providing, by the client device responsive to the determination, a second user interface to enable selection of the content from the another application; identifying, by the client device via the second user interface, a selection of the content of the another application; and providing, by the client device, the content as input at the point in the first user interface of the application responsive to the identification of the selection.
1. A method for reusing content across a plurality of network applications, the method comprising: (a) establishing, by a first client application, a plurality of sessions with a plurality of network applications via a first embedded browser within the first client application; (b) identifying, by the first client application, a plurality of content provided as input to each of the plurality of network applications; (c) storing, by the first client application, the plurality of content to storage, the stored plurality of content being accessible to one or more other network applications of the plurality of network applications via the first embedded browser; 
(d) determining, by the first client application, a point in a first user interface of a first network application in which input from content of the plurality of content is available as input; (e) providing, via the first embedded browser, responsive to the determination, a second user interface from which to select at least a first content of the plurality of content, from a second network application of the plurality of network applications, stored in the storage accessible to the first network application, as input to the first user interface of the first network application; (f) identifying, by the first embedded browser, an input selected via the second user interface for the second network application, the input including the first content of the plurality of content stored in the storage from the second network application; and (g) providing, via the first embedded browser, the input to the point in the first user interface of the first network application responsive to selection via the second user interface.
1. A method comprising: 







determining, by the client device, a point in a first user interface of an application in which content from another application is useable as input; providing, by the client device responsive to the determination, a second user interface to enable selection of the content from the another application; identifying, by the client device via the second user interface, a selection of the content of the another application; and providing, by the client device, the content as input at the point in the first user interface of the application responsive to the identification of the selection.
10. A method for reusing content from a plurality of network applications across a plurality of client applications, the method comprising: (a) establishing, by a first client application on a first client device, a first plurality of sessions with a first plurality of network applications via a first embedded browser within the first client application; (b) storing, by the first client application to a workspace service, a first plurality of content provided as input to each of the first plurality of network applications, the stored first plurality of content accessible to one or more of the first plurality of network applications via the first embedded browser; (c) establishing, by a second client application on a second client device, a second plurality of sessions with a second plurality of network applications via a second embedded browser within the second client application; (d) storing, by the second client application to the workspace service, a second plurality of content provided as input to each of the second plurality of network applications, the stored second plurality of content accessible to one or more of the second plurality of network applications via the second embedded browser; and (e) identifying, by one of the first embedded browser or the second embedded browser, an input including content from the workspace service accessible via the first embedded browser and the second embedded browser and selected via a user interface provided to the first embedded browser and the second embedded browser for multiple user input between users of the first client device and the second client device; and (f) providing, via one of the first embedded browser or the second embedded browser to another of the first embedded browser or the second embedded browser, the input selected via the user interface for multiple user input.
8. A system comprising: a client device in communication via one or more networks with a plurality of applications hosted on one or more remote computing devices, and configured to:







 determine a point in a first user interface of an application in which content from another application is useable as input; provide, responsive to the determination, a second user interface to enable selection of the content from the another application; identify, via the second user interface, a selection of the content of the another application; and provide the content as input at the point in the first user interface of the application responsive to the identification of the selection.
16. A system for sharing content across a plurality of network applications, the system comprising: a first client application executable on one or more processors of a first client device, the first client application configured to establish a plurality of sessions with a plurality of network applications via a first embedded browser within the first client application; and a storage service configured to store content, the stored content accessible to one or more other network applications of the plurality of network applications via the first embedded browser, wherein the first client application is configured to store, in the storage service, a plurality of content input provided as input to each of the plurality of network applications, and wherein the first embedded browser is configured to: provide a second user interface from which to select at least a first content of the plurality of content from a second network application of the plurality of network applications, stored in the storage service accessible to a first network application, as input to a first user interface of the first network application of the plurality of network applications; identify an input selected via the second user interface for the second client application, the input including the first content of the plurality of content stored in the storage service from the second network application; and provide the input to the point in the first user interface of the first network application responsive to selection via the second user interface.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zalepa et al. (Pub No: US 2015/0172228 Al) in view of Goldfarb et al. (Pub No: US 2017/0346830 A1).

Regarding claim 1. Zalepa teaches a method comprising:
determining, by the client device (Zalepa [0079] Fig 4, determines by the client device application 408a interpreted as first client device ), a point in a first user interface of an application in which content from another application is useable as input ( Zalepa [0048], [0053] and [0116] Fig 3 client applications content as input at user interface of browser interpreted as a point in a first user interface of an application in which content from another application from content of the plurality of content is available as input );
providing, by the client device (Zalepa [0079] Fig 4, determines by the client device application interpreted providing, by the client device), the content as input at the point in the first user interface of the application responsive to the identification of the selection ( Zalepa [0060], [0089] and [0116] selection of application by user interface of the browser where content of application are stored interpreted input at the point in the first user interface of the application responsive to the identification of the selection stored in storage from the second network application).
Zalepa does not teach providing, by the client device responsive to the determination, a second user interface to enable selection of the content from the another application; and identifying, by the client device via the second user interface, a selection of the content of the another application.
However Goldfarb teaches providing, by the client device responsive to the determination, a second user interface to enable selection of the content from the another application ( Goldfarb [0116] and [0129] determining that the application type is a network-accessible application, such as a SaaS application hosted by a third party and accessed with a thin client, such as a web browser, on user computing devices, may then select an application program interface translation template  applications each having different application program interfaces interpreted as  , a second user interface to enable selection which may include identifying fields in the template application program interface request to the network-accessible application);
identifying, by the client d device via the second user interface, a selection of the content of the another application ( Goldfarb [0122], [0124] and [0125] identify a network address of the agent of the computing device a user interface to the administrator computing device interpreted as identifying, by the client device via the second user interface and select an application program interface translation template. an incoming unified application program interface request into an application-program interface request). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 2. Zalepa and Goldfarb teach the method of claim 1, and Goldfarb further teaches comprising identifying, by the client device, content for each of a plurality of different applications as being useable as input at the point, the plurality of applications including the application and the another application (Goldfarb [0026] and [0029] Fig 1, plurality of different native and remotely hosted applications executed on servers interpreted plurality of different applications as being useable as input at the point, the plurality of applications including the application and the another application).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb.
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory.. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 3. Zalepa and Goldfarb teach the method of claim 2, and Zalepa further teaches wherein the identifying, by the client device, content being based at least on one of a type of content or a type of input (Zalepa [0048],[0053] and [0116] Fig 3 plurality of client applications content as input at user interface of browser interpreted as based at least on one of a type of content or a type of input).

Regarding claim 4. Zalepa and Goldfarb teach the method of claim 2, and Goldfarb further teaches comprising storing, by the client device, content from the plurality of different applications, the stored content being accessible to each of the plurality of different applications ( Goldfarb [0028] and[0031] store the application content interpreted as the stored content being accessible to each of the plurality of different applications).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 5. Zalepa and Goldfarb teach the method of claim 1, and Zalepa further teaches comprising determining that the point in the first user interface comprises an input accepting a type of content that is stored in a storage from the another application( Zalepa [0060], [0089] and [0116] selection of application by user interface of the browser where content of application are stored interpreted input at the point in the first user interface of the application responsive to the identification of the selection stored in storage from the second network application).

Regarding claim 6. Zalepa and Goldfarb teach the method of claim 1, and Zalepa further teaches comprising displaying, by a browser embedded within a client application, the second user interface as an overlay to the first user interface
 ( Zalepa [0048], [0053] and [0116] Fig 3 client applications content as input at user interface of browser interpreted displaying, by a browser embedded within a client application, the second user interface as an overlay to the first user interface ).

Regarding claim 7. Zalepa and Goldfarb teach the method of claim 1, and Goldfarb further teaches wherein the another application is hosted on a remote computing device by an entity different than the entity associated with the client device (Goldfarb [0106] and [0127] application hosted remotely ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory.. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 8. Zalepa teaches a system comprising:
a client device in communication via one or more networks with a plurality of applications hosted on one or more remote computing devices (Zalepa [0053] and [0069] a plurality of client applications)  , and configured to: determine a point in a first user interface of an application in which content from another application is useable as input( Zalepa [0048], [0053], [0079] and [0116] Figure 3 and Figure 4, determines by the client device application 408a interpreted as first client device client applications content as input at user interface of browser interpreted as a point in a first user interface of an application in which content from another application from content of the plurality of content is available as input ); 
and provide the content as input at the point in the first user interface of the application responsive to the identification of the selection( Zalepa [0060], [0089] and [0116] selection of application by user interface of the browser where content of application are stored interpreted as user interface of the application responsive to the identification of the selection).
Zalepa does not teach provide, responsive to the determination, a second user interface to enable selection of the content from the another application; and 
identify, via the second user interface, a selection of the content of the another application.
However Goldfarb teaches provide, responsive to the determination, a second user interface to enable selection of the content from the another application( Goldfarb [0116] and [0129] determining that the application type is a network-accessible application, such as a SaaS application hosted by a third party and accessed with a thin client, such as a web browser, on user computing devices, may then select an application program interface translation template  applications each having different application program interfaces interpreted as  a second user interface to enable selection which may include identifying fields in the template application program interface request to the network-accessible application); and 
identify, via the second user interface, a selection of the content of the another application ( Goldfarb [0122], [0124] and [0125] identify a network address of the agent of the computing device a user interface to the administrator computing device interpreted as identifying, by the client device via the second user interface and select an application program interface translation template. an incoming unified application program interface request into an application-program interface request).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory.. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 9. Zalepa and Goldfarb teach the system of claim 8, and Zalepa further teaches wherein the client device is further configured to identify content for each of a plurality of different applications as being useable as input at the point, the plurality of applications including the application and the another application(Zalepa [0060], [0089] and [0116] selection of application by user interface of the browser where content of application are stored interpreted input at the point in the first user interface of the application responsive to the identification of the selection stored in storage from the second network application).

Regarding claim 10. Zalepa and Goldfarb teach the system of claim 9, and Zalepa further teaches wherein the client device is further configured to identify content being based at least on one of a type of content or a type of input(Zalepa [0048], [0053] and [0116] Fig 3 plurality of client applications content as input at user interface of browser interpreted as based at least on one of a type of content or a type of input).

Regarding claim 11. Zalepa and Goldfarb teach the system of claim 9, and Goldfarb further teaches wherein the client device is further configured to store content from the plurality of different applications, the stored content being accessible to each of the plurality of different applications( Goldfarb [0028] and[0031] store the application content interpreted as the stored content being accessible to each of the plurality of different applications).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 12. Zalepa and Goldfarb teach the system of claim 8, and Goldfarb further teaches wherein the client device is further configured to determine that the point in the first user interface comprises an input accepting a type of content that is stored in a storage from the another application( Zalepa [0060], [0089] and [0116] selection of application by user interface of the browser where content of application are stored interpreted input at the point in the first user interface of the application responsive to the identification of the selection stored in storage from the second network application).

Regarding claim 13. Zalepa and Goldfarb teach the system of claim 8, and Zalepa further teaches wherein a browser embedded within a client application of the client device is configured to display the second user interface as an overlay to the first user interface( Zalepa [0048], [0053] and [0116] Fig 3 client applications content as input at user interface of browser interpreted displaying, by a browser embedded within a client application, the second user interface as an overlay to the first user interface ).

Regarding claim 14. Zalepa and Goldfarb teach the system of claim 8, and Goldfarb further teaches wherein the another application is hosted on a remote computing device by an entity different than the entity associated with one of the client device or the application(Goldfarb [0106] and [0127] application hosted remotely ) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory.. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 15. Zalepa teaches a non-transitory computer readable medium storing program instructions for causing one or more processors (Zalepa [0028] and [0123] computer readable medium with processor ) to:
determine a point in a first user interface of an application in which content from another application is useable as input( Zalepa [0048], [0053] and [0116] Fig 3 client applications content as input at user interface of browser interpreted as a point in a first user interface of an application in which content from another application from content of the plurality of content is available as input ); 
and provide the content as input at the point in the first user interface of the application responsive to the identification of the selection( Zalepa [0060], [0089] and [0116] selection of application by user interface of the browser where content of application are stored interpreted input at the point in the first user interface of the application responsive to the identification of the selection stored in storage from the second network application).
Zalepa does not teach provide, responsive to the determination, a second user interface to enable selection of the content from the another application; identify, via the second user interface, a selection of the content of the another application.
However Goldfarb teaches provide, responsive to the determination, a second user interface to enable selection of the content from the another application( Goldfarb [0116] and [0129] determining that the application type is a network-accessible application, such as a SaaS application hosted by a third party and accessed with a thin client, such as a web browser, on user computing devices, may then select an application program interface translation template  applications each having different application program interfaces interpreted as  , a second user interface to enable selection which may include identifying fields in the template application program interface request to the network-accessible application);and
 identify, via the second user interface, a selection of the content of the another application ( Goldfarb [0122], [0124] and [0125] identify a network address of the agent of the computing device a user interface to the administrator computing device interpreted as identifying, by the client device via the second user interface and select an application program interface translation template. an incoming unified application program interface request into an application-program interface request).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory.. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 16. Zalepa and Goldfarb teach the non-transitory computer readable medium of claim 15, and Zalepa further teaches wherein the program instructions further cause the one or more processors to content for each of a plurality of different applications as being useable as input at the point, the plurality of applications including the application and the another application(Zalepa [0060], [0089] and [0116] selection of application by user interface of the browser where content of application are stored interpreted input at the point in the first user interface of the application responsive to the identification of the selection stored in storage from the second network application).

Regarding claim 17. Zalepa and Goldfarb teach the non-transitory computer readable medium of claim 16, and Goldfarb further teaches wherein the program instructions further cause the one or more processors to store content from the plurality of different applications, the stored content being accessible to each of the plurality of different application( Goldfarb [0028] and[0031] store the application content interpreted as the stored content being accessible to each of the plurality of different applications)..
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Zalepa by incorporating the teachings of Goldfarb
Doing so enables demonstrating possession of authentication tokens as messages from a client computing device to a destination server so as to permit selective management of authenticated messages at the intermediary server without need to access the authentication token in a web browser memory.. The medium enables terminating an active session of the user without waiting for the authentication token to expire and requiring an agent to-be installed on the client computing device.

Regarding claim 18. Zalepa and Goldfarb teach the non-transitory computer readable medium of claim 16, and Zalepa further teaches wherein the program instructions further cause the one or more processors to identify content being based at least on one of a type of content or a type of input(Zalepa [0048],[0053] and[0116] Fig 3 plurality of client applications content as input at user interface of browser interpreted as based at least on one of a type of content or a type of input).

Regarding claim 19. Zalepa and Goldfarb teach the non-transitory computer readable medium of claim 15, and Zalepa further teaches wherein the program instructions further cause the one or more processors to determine that the point in the first user interface comprises an input accepting a type of content that is stored in a storage from the another application( Zalepa [0060], [0089] and [0116] selection of application by user interface of the browser where content of application are stored interpreted input at the point in the first user interface of the application responsive to the identification of the selection stored in storage from the second network application).

Regarding claim 20. Zalepa and Goldfarb teach the non-transitory computer readable medium of claim 15, and Zalepa further teaches wherein a browser embedded within a client application is configured to display the second user interface as an overlay to the first user interface( Zalepa [0048], [0053] and [0116] Fig 3 client applications content as input at user interface of browser interpreted displaying, by a browser embedded within a client application, the second user interface as an overlay to the first user interface ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455